                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN

In re:
         Robert Braun and                             Case No. 18-23655-BEH
         Paula Braun,
                 Debtors.                             Chapter 7


         Robert Braun and
         Paula Braun,
                 Plaintiffs,
         v.                                           Adversary No. 18-02184-BEH
         U.S. Department of Education and
         FedLoan Servicing,
                 Defendants.


                        DECISION GRANTING SUMMARY JUDGMENT


         In 2014, debtor Robert Braun took out two parental loans to assist the
debtors’ son with his college education. At present the balance owed is
$9,558.66. The Brauns filed an adversary complaint against the federal lender
seeking a determination that the debt is dischargeable under 11 U.S.C.
§ 532(a)(8), because repaying the debt presents an undue hardship for them.
Since filing this adversary proceeding, the debtors also have entered into three
reaffirmation agreements to maintain loans on two vehicles. One loan has
been satisfied; the second should be fully repaid within seven months, at which
point debtors’ net monthly income will be $98 1 higher than the monthly
payment due on the student loans. The last of those vehicle loans should be
repaid within fourteen months, leaving their net monthly income more than
five times the monthly amount due on the student loan.



1   See infra note 2.




                Case 18-02184-beh   Doc 26   Filed 11/27/19   Page 1 of 11
       The lender, the United States Department of Education (“DOE”), seeks
summary judgment as to the second prong of the student loan dischargeability
test from Brunner v. New York State Higher Educ. Servs. Corp. That prong
requires that debtors could not maintain a minimum standard of living while
repaying the loan for a significant portion of the loan repayment period.
Alternatively, the DOE agrees to a twelve-month forbearance on the loan.
       Applying the Brunner test, and in light of Krieger v. Educ. Credit Mgmt.
Corp., 2 the Court holds that the second prong of the Brunner test is not
satisfied, and the debtors will be able to repay the loan during the loan
repayment period while maintaining at least a minimum standard of living.
For that reason, the Court will grant the DOE’s motion for summary judgment.

                                        JURISDICTION
       The Bankruptcy Court for the Eastern District of Wisconsin has
jurisdiction to decide this matter pursuant to 28 U.S.C. § 1334 and 28 U.S.C.
§ 157(a). This proceeding is a core matter for which the Court has
constitutional authority to enter final orders under 28 U.S.C. § 157(b)(2)(I).

                                    UNDISPUTED FACTS
       Plaintiff Robert Braun works full-time in a lumber yard. In the past
several summers, he also has worked for a friend’s trucking business. Plaintiff
Paula Braun, Robert’s wife, works part-time as a receptionist, and receives
Social Security disability because of a back ailment. 3



2 The Seventh Circuit follows the Brunner test when evaluating whether repayment of student

loans creates an undue hardship. In re Roberson, 999 F.2d 1132, 1135 (7th Cir. 1993) (citing
Brunner v. New York State Higher Educ. Servs. Corp., 831 F.2d 395, 396 (2d Cir. 1987)). More
recently, in Krieger v. Educ. Credit Mgmt. Corp., 713 F.3d 882, 884 (7th Cir. 2013), our Circuit
Court warned against allowing the judicial glosses of some severe language in Roberson and
Brunner to supersede the text of the statute itself.
3 The bulk of the facts recited herein are set out in the DOE’s Statement of Proposed Material

Facts, to which the Brauns did not object or supply a competing proposed statement of facts.
Additional facts are taken from the transcript of Robert Braun’s Rule 2004 examination
testimony, and from the debtors’ filed schedules. The Court can take judicial notice of the
filings in the debtors’ main case. Tuttle v. Educ. Credit Mgmt. Corp. (In re Tuttle), 600 B.R. 783,
789 n.2 (Bankr. E.D. Wis. 2019).




              Case 18-02184-beh        Doc 26     Filed 11/27/19       Page 2 of 11
      Robert Braun cosigned two Federal Direct Stafford William D. Ford
Master PLUS loans to help fund his son’s college education. The first of the
loans was disbursed on August 28, 2014, with a principal balance of $10,788
and interest rate of 7.21%. The second loan was disbursed on September 1,
2016, with a principal balance of $4,786 and an interest rate of 6.31%. As of
October 22, 2018, the combined balance on the two loans was $9,558.66, with
monthly payments of approximately $119.00 due over the next ten years.
There have been $8,657 in payments so far.
      On April 18, 2018, some time after Mrs. Braun had lost her job, the
Brauns filed for Chapter 7 bankruptcy. They filed this adversary proceeding
ten days later, seeking to discharge the two PLUS loans which Robert Braun
cosigned. They amended their complaint on September 18, 2018 and on April
26, 2019.
      The Brauns’ initial Schedules I and J reflected a total monthly income of
$2,715.70, total monthly expenses of $3,270.00 and a negative net monthly
income of $554.30. On June 12, 2018, the Brauns amended their Schedules I
and J to reflect a total monthly income of $3,264.37, total monthly expenses of
$3,171.91, and a positive net monthly income of $92.46. Mr. Braun explained
that the change in income represented the work he does for a trucking
company in the summers, and the fact that since filing their case, Mrs. Braun
resumed part-time work.
      On July 20, 2018, after having amended their schedules to show a
positive net monthly income, the Brauns filed three loan reaffirmation
agreements. One loan was secured by a 2001 GMC Sierra, the second was
secured by a 2015 Chevrolet Equinox, and the third agreement reaffirmed a
loan secured by both the Equinox and the Sierra. The Brauns signed each
reaffirmation agreement, stating they “believe this Reaffirmation Agreement is
in your financial interest and you can afford to make the payments on the
reaffirmed debt.” Those same three documents include their counsel’s
signature certifying that “this agreement does not impose an undue hardship
on the debtor or any dependent of the debtor.”



            Case 18-02184-beh   Doc 26   Filed 11/27/19   Page 3 of 11
      During discovery, Mr. Braun testified that since filing for bankruptcy, the
debtors have completed paying off one of their three car loans (the loan secured
by the 2001 Sierra), and thus no longer owe the monthly payment of $242.21.
Additional financial information supplied by the debtors reflects that the
second loan, secured by the Equinox and calling for a monthly payment of
$378.40, will be paid off by June 2020. The financial information that the
Brauns provided also reflects that the third loan, secured by both vehicles and
calling for a monthly payment of $571.30, will be paid off by January 2021.
      In his testimony, Mr. Braun did not identify any specific expense that will
prevent him from using the $949/mo. in income that will be freed up after
completion of the two remaining car loans, to repay the $119/mo. student
loans. He instead pointed to anticipated “normal everyday increases with food,
insurance, and stuff like that,” but did not assign dollar amounts. Mrs. Braun
did not testify.

                                     ANALYSIS
      Summary judgment is appropriate if the pleadings and affidavits on file
show there are no genuine issues of material fact and the movant is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(a) (incorporated by Fed. R.
Bankr. P. 7056). At the summary judgment stage, the court’s role is not to
weigh the evidence and determine the truth of the matter, but to determine
whether there is a genuine issue for trial—“whether, in other words, there are
any genuine factual issues that properly can be resolved only by a finder of fact
because they may reasonably be resolved in favor of either party.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A factual dispute is “genuine”
only if there is sufficient evidence for a reasonable fact-finder to find in favor of
the nonmoving party. Id. at 248. For a fact to be material, it must be
“outcome determinative under governing law.” Contreras v. City of Chicago,
119 F.3d 1286, 1291-92 (7th Cir. 1997).
      The moving party bears the burden of establishing that there is no
genuine issue about any material fact and that the moving party is entitled to




            Case 18-02184-beh     Doc 26   Filed 11/27/19    Page 4 of 11
judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986). In determining whether there is a genuine issue of material fact, the
court must view the evidence and draw all reasonable inferences in the light
most favorable to the non-moving party. E.E.O.C. v. Sears, Roebuck & Co., 233
F.3d 432, 436-37 (7th Cir. 2000).

      A. The Exception to Discharge for Student Loans.
      The discharge provided by the Bankruptcy Code is meant to give debtors
a financial “fresh start.” In re Chambers, 348 F.3d 650 653 (7th Cir. 2003).
For many, it is a qualified fresh start, because Congress designated student
loans as one of the specific debts excluded from the general discharge. 11
U.S.C. § 523(a)(8). Because such loans are presumptively non-dischargeable,
debtors have the burden to show that excepting student loan debts from their
discharge would impose an undue hardship upon them and their dependents.
11 U.S.C. § 523(a)(8); In re Roberson, 999 F.2d 1132, 1135 (7th Cir. 1993)
(citing Brunner v. New York State Higher Educ. Servs. Corp., 831 F.2d 395, 396
(2d Cir. 1987)).
      The Brunner test for undue hardship adopted by the Seventh Circuit
requires a three-part showing by a debtor: (1) that he or she cannot maintain,
based on current income and expenses, a “minimal” standard of living if forced
to repay the loans; (2) that additional circumstances exist indicating this state
of affairs is likely to persist for a significant portion of the repayment period of
the student loans; and (3) that the debtor has made good faith efforts to repay
the loans. In re Roberson, 999 F.2d at 1135. Recently, the Seventh Circuit has
cautioned against applying this multi-factor test so restrictively as to overtake
the language of the statute itself, which requires only “undue hardship.”
Krieger v. Educational Credit Mgmt. Corp., 713 F.3d 882, 884-85 (7th Cir. 2013)
(warning against allowing “judicial glosses, such as the language in Roberson
and Brunner, to supersede the statute itself,” and noting that the phrase
“certainty of hopelessness” sounds more restrictive than the statutory term
“undue hardship”). Other courts regard Krieger as softening the Brunner




            Case 18-02184-beh     Doc 26   Filed 11/27/19    Page 5 of 11
“certainty of hopelessness” framework for the second prong. See, e.g., Manion
v. Modeen (In re Modeen), 586 B.R. 298, 303-04 (Bankr. W.D. Wis. 2018)
(explaining that the Seventh Circuit has “relented” on the high bar set out in
Roberson, looking instead as to whether “there is not a brighter future in store”
or “exceptional hopeless circumstances”); Echelbarger v. U.S. Dep’t of Educ. (In
re Echelbarger), 600 B.R. 39, 48 (Bankr. S.D. Ind. 2019) (noting that “recently
the Seventh Circuit has shown more compassion” when applying the second
Brunner prong).
      The Bankruptcy Code does not define “undue hardship” as used in sec.
523(a)(8), but the statutory text suggests that Congress did not mean to permit
“garden-variety” hardship of the kind accompanying all bankruptcy filings.
O’Hearn v. Educ. Credit Mgmt. Corp. (In re O’Hearn), 339 F.3d 559, 564 (7th Cir.
2003). Debtors must prove all three prongs by a preponderance of the
evidence. Goulet v. Educ. Credit Mgmt Corp., 284 F.3d 773, 777 (7th Cir. 2002)
(citing Grogan v. Garner, 498 U.S. 279, 291 (1991)). A debtor who fails to
establish any one of the Brunner prongs does not meet his burden, and
consequently, the court need not proceed with the remainder of the inquiry. Id.
      Here, it is the parent, and not the student, who is the borrower.
Substantial caselaw reads sec. 523(a)(8) to apply to parent-borrowers as well as
student-borrowers. See, e.g., Wells v. Sallie Mae (In re Wells), 380 B.R. 652,
658 (Bankr. N.D.N.Y. 2007) (describing that the majority of courts conclude
that sec. 523(a)(8) “excepts from discharge a guaranteed education loan debt
even if the debtor is not the beneficiary of the loan,” and citing cases).
      The DOE argues that the Brauns cannot meet the second Brunner prong,
and reserves argument on the two other prongs. The debtors assert that
whether their reaffirmed vehicle loans constitute “extravagant” expenses is a
factual determination that cannot be decided on summary judgment. The
debtors also suggest that repayment of the PLUS loans is appropriate for
deferral, or, citing authority from outside the Seventh Circuit, for partial
discharge.




             Case 18-02184-beh   Doc 26   Filed 11/27/19    Page 6 of 11
      B. Additional Circumstances Do Not Show that an Inability to Pay
         Will Persist.
      The second Brunner prong asks whether additional circumstances exist
that would indicate that the Brauns’ inability to pay while maintaining a
minimum standard of living is likely to persist for a significant portion of the
repayment period. Tetzlaff v. Educ. Credit Mgmt. Corp., 794 F.3d 756, 759 (7th
Cir. 2015). In 2002, the Seventh Circuit explained that student loan
discharges should require evidence “of additional exceptional circumstances,
strongly suggestive of continuing inability to repay.” Goulet, 284 F.3d at 778
(quoting In re Roberson, 999 F.2d at 1136). Factors that can be considered
include the debtor’s age, education, job skills, employment history, any
significant physical or psychiatric impediments to securing employment, the
size of the debt, and whether the debtor has any dependents. See Krieger, 713
F.3d at 884-85 (bankruptcy court did not err in concluding that the second
Brunner prong was met when the 53-year-old debtor lived in a rural area with
few jobs, lacked the resources to travel in search of employment elsewhere,
applied unsuccessfully for about 200 jobs over a ten-year period, and had not
held a job since 1986).
      To show that a debtor’s state of affairs is likely to persist for most if not
all of the loan duration, “a debtor must precisely identify his problems and
explain how his condition will impair his ability to work in the future.” In re
Nelsen, 404 B.R. 892, 895-96 (Bankr. E.D. Wis. 2009) (concluding that neither
debtor’s age of 57, nor difficulty caused by business downturn due to slow
economy, qualified as “additional exceptional circumstances”); Vargas v. Educ.
Credit Mgmt. Corp. (In re Vargas), No. 10-4022, 2010 WL 5395142, at *5
(Bankr. C.D. Ill. Dec. 22, 2010) (debtor’s only identified problems were his age
of 57 and lack of desire to obtain employment other than at the Salvation
Army, despite previous work as a certified nursing assistant and holding a
bachelor’s degree in journalism—neither circumstance was insurmountable so
as to meet the second Brunner prong).




           Case 18-02184-beh     Doc 26    Filed 11/27/19   Page 7 of 11
      Here, the debtors make no “additional exceptional circumstance”
argument. The record does not include either Robert or Paula Braun’s age,
and they do not argue that age is a reason to find that their present inability to
pay the student loans will persist. See also, Platt v. U.S. Dept. of Educ., et al. (In
re Platt), No. 15-50302, 2018 WL 8367718, at *6 (Bankr. S.D. Ind. May 3,
2018) (noting that, while debtors were in their fifties and sixties, courts have
rejected arguments that age alone satisfies the second Brunner prong) (citation
omitted). See also, Spence v. Educ. Credit Mgmt. Corp. (In re Spence), 541 F.3d
538, 544 (4th Cir. 2008) (finding no “additional circumstances” outside of
normal hardships faced by bankruptcy petitioners that would render debtor’s
situation hopeless, who was 62 years old and had low-paying job). Nor do
debtors argue that the other factors identified by Goulet should excuse
repayment of the PLUS loans.
      The debtors assert, in a sentence, that whether their reaffirmed vehicle
loan payments should be considered in the undue hardship analysis is a
question of fact. But they do not dispute their loan amounts or repayment
timetables. Moreover, several cases describe facts similar to the Brauns’
circumstance of reaffirmed debt, and conclude there is no undue hardship. In
In re Williams, for example, a debtor sought to discharge her student loans
based on undue hardship, but the court pointed to evidence that her monthly
expense would decrease in the near future once her car loan was paid off, and
therefore she could not meet the second Brunner prong. 492 B.R. 79, 91
(Bankr. M.D. Ga. 2013). In In re Tinsley, the debtor financed the purchase of a
brand-new Dodge while her student loan dischargeability matter was pending,
generating a monthly car payment of $623 for the ensuing six years. No. 17-
1622-ABA, 2018 WL 6819515, at *4-8 (Bankr. D.N.J. Dec. 26, 2018). In
concluding that the debtor Tinsley did not meet the second Brunner prong, the
court noted that while the debtor’s student loan repayment duration was just
shy of eighteen years, her expenses would “dramatically decrease” within six
years, as her car loan would be paid and her two children would have




            Case 18-02184-beh     Doc 26   Filed 11/27/19    Page 8 of 11
graduated from college. Admittedly, some courts give little weight to the
income bump after paying off a car loan when they assume that purchase of a
replacement vehicle will soon follow. See, e.g., McDowell v. ECMC (In re
McDowell), 549 B.R. 744, 755-56, 770-71 (Bankr. D. Idaho 2016) (explaining
that debtor’s car had over 200,00 miles on it, was experiencing mechanical
problems, and likely would be replaced in the next two years). Nonetheless, the
guiding principle from each of these decisions is that when voluntary payment
of expenses could be foregone (not merely replaced), and the same funds used
to pay the student loans, the debtor will fail to carry his burden on the second
Brunner prong.
      The DOE’s brief juxtaposes the debtors’ reaffirmation agreements, which
assert that paying their car loans does not impose an “undue hardship”
according to sec. 524(m), with their assertion of “undue hardship” under sec.
523(a)(8) as interpreted by Brunner. Section 524(m) presumes that
reaffirmation of a debt would constitute an undue hardship “if the debtor’s
monthly income less the debtor’s monthly expenses . . . is less than the
scheduled payments on the reaffirmed debt.” Debtors do not expressly
compare the Code’s two uses of the phrase “undue hardship.”
      The Court perceives a substantive distinction between sec. 524(m)’s
definition of “undue hardship” and the multi-factor test for sec. 523(a)(8)
“undue hardship” as set out in Brunner and adopted by Roberson. See, e.g., In
re Nitcher, 606 B.R. 67, 76 (Bankr. D. Or. 2019) (rejecting debtor’s argument
that expenses exceeding income applies equally to measure “undue hardship”
for purposes of reaffirmation and for dischargeability of student loans); In re
O’Hearn, 339 F.3d at 564 (discerning that “undue hardship” for purposes of
sec. 523(a)(8) is more pervasive than “garden-variety” of hardship normally
seen in bankruptcy filings); and Salinas v. United Student Aid Funds, Inc. (In re
Salinas), No. 02-C-234-S. 2001 WL 829951, at *2 (W.D. Wis. June 13, 2001)
(accepting that where expenses exceed income may be sufficient to meet first
prong of Brunner, more evidence is needed to satisfy the second and third




           Case 18-02184-beh    Doc 26    Filed 11/27/19   Page 9 of 11
prongs). Instead of fully limning each test here, the Court accepts that where
debtors admit no undue hardship for sec. 524(m) purposes, such conduct,
against the backdrop of specific loan amounts, can defeat an assertion of
inability to maintain a minimal standard of living while repaying the student
loan. In re Clark, 465 B.R. 896, 899 (Bankr. N.D. Ala. 2012) (debtor’s
reaffirmation of a debt for electronic equipment at $50 per month, plus option
for income contingent repayment plan on student loans negated a finding of
undue hardship under sec. 523(a)(8)).
      After they filed this adversary proceeding, the Brauns asserted that it is
no undue hardship for them to continuing paying their three vehicle loans,
meaning their expenses would not exceed their income by making those
payments. At a minimum, the same assertion will remain true once one or
more of those car loan obligations cease. That will be the case for the Brauns
by June 2020, and the DOE is willing to defer their student loan repayment for
twelve months hence. Even if the debtors need to replace their 2001 Sierra in
the near term and rebalance their asserted present negative monthly income,
the additional funds available after payment of the remaining two vehicle loans
is $781/mo. Subtracting the PLUS loan payment of $119/mo. leaves
$662/mo. for a replacement vehicle and other necessary items, such as
increased insurance premiums. Given that additional funds soon will be freed
up, plus the offer of a deferral, the Court concludes that “brighter days are in
store,” and the undisputed material facts on summary judgment reveal no
precisely identified, additional, exceptional circumstances that would prevent
these debtors from maintaining a minimum standard of living for a substantial
portion of their student loan repayment period.
      This conclusion obviates the need to consider a partial discharge,
assuming such a step is authorized by the Code. Compare Modeen, 586 B.R.
at 305-06 (relying on caselaw from other circuits to weigh the equities to grant
partial discharge of student loan debt) with Merriwether v. Educ. Credit Mgmt.
Corp. (In re Merriwether), No. 02-2424, 2003 WL 22722036, at *3 (Bankr. E.D.
Wis. Nov. 5, 2003) (holding that sec. 523(a)(8) is plain on its face, and does not



           Case 18-02184-beh    Doc 26   Filed 11/27/19   Page 10 of 11
permit a partial discharge); Armstrong v. U.S. Dep’t of Educ. (In re Armstrong),
No. 10-8118, 2011 WL 6779326, at *9 n.12 (Bankr. C.D. Ill. Dec. 27, 2011)
(specifically declining to consider partial discharge, based on a lack of Code
authority); and Echelbarger, 600 B.R. at 50 (explaining the court’s hesitance to
conclude that sec. 523(a)(8) permits partial discharge, citing Grigas v. Sallie
Mae Serv. Corp. (In re Grigas), 252 B.R. 866, 870-71 (Bankr. D. N.H. 2000)
(collecting cases)).

                                  CONCLUSION
      For the reasons stated above, the debtors have not met their burden to
establish that repayment of Robert’s cosigned student loans would impose an
undue hardship under 11 U.S.C. section 523(a)(8). The Court will enter
judgment in favor of the defendant DOE and against the plaintiffs Robert and
Paula Braun. The Court will issue a separate order concurrent with this
written decision.


Dated: November 27, 2019




            Case 18-02184-beh   Doc 26   Filed 11/27/19   Page 11 of 11
